        Case 8:21-cv-00120-CJC-KES
        Case 8:21-cv-00120-CJC-KES Document 11
                                            13-1Filed
                                                   Filed 01/28/21Page
                                                       01/27/21   Page  1 of
                                                                      1 of 2 9Page
                                                                               Page10ID #:49
                                                                                      #:33

AO 440 (Rev. 06 12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                              Central District of California

      DEFEND OUR FREEDOMS FOUNDATION                                 )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(~)
                                                                     )
                                                                     )
                                v.                                          Civil Action No. 8:21-cv-120 CJC(KESx)
                                                                     )
 SENATOR CHUCK SCHUMER IN HIS CAPACITY                               )
   AS THE SENATE MAJORITY LEADER. VICE
                                                                     )
 PRESIDENT KAMALA HARRIS IN HER CAPACITY
     OF THE PRESIDENT OF THE SENATE                                  )
                                                                     )
                           DejendanrM                                )

                                                    SUMMONS IN A CIVIL ACTION
         .       ,                         Kamala Harris
To: (Defendants
      ·                         · 1600 p ennsyIvanra
                name and address)                 · Ave NW
                                           Washington DC 20006




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed R Cjy
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                       Orly Taitz, ESQ
                                       29839 Santa Margaerita, ste 100
                                       Rancho Santa Margarita, CA 92688




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:        January 27, 2021
         Case
          Case8:21-cv-00120-CJC-KES
                8:21-cv-00120-CJC-KES Document
                                       Document13-1 Filed 01127/21
                                                11 Filed  01/28/21 Page
                                                                   Page 22 of
                                                                           of 29 Page
                                                                                 Page ID
                                                                                      ID #:34
                                                                                         #:50

  AO 440 (Rev. 06/12) Summons Ill a Civtl Actton (Page 2)

   Civil Action No. 8:21-cv-120

                                                         PROOF OF SERVICE
                         (This section should not be filed with the court unless required hJ' Fed. R. Civ. P. 4 (I))

             This summons for (nam" ,.r ;.,,~; ,;,,,, , , ,;,,_    :r-


  was received by me on (date)              & ; . 2 J. 2./

             L"J I personally served the summons on the individual at (place)
                                                                                       on (date1                          ; or

             0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                        , a person of suitable age and discretion who resides there,
             on (date)                                , and matled a copy to the individual's last known address; or

             0 I served the summons on            rname ofindivzdual)
                                                                                                                                  , who is
             designated by law to accept service of process on behalf of (name of organizatron)
                                                                                       on {dote)                          ; or




           I declare under penalty of perjury that this information is true.


 Date:




                                                                                             Printec.




                                                                                                                /J;cv~/J I~ sh>t()o
Additional Information regarding attempted service, etc:                                                cA         q?b<f'?
        Case
         Case8:21-cv-00120-CJC-KES
              8:21-cv-00120-CJC-KES Document
                                     Document13-1 Filed01/27/21
                                              12 Filed  01/28/21 Page
                                                                  Page13ofof29 Page
                                                                                PageIDID#:35
                                                                                         #:51

AO 440 (Rev Of>, 12)   SUJtllll(•n~ 10   a Civil Ach1•n


                                               UNITED STATES DISTRICT COURT
                                                                              for the
                                                          Central District of Cal ifomia

        DEFEND OUR FREEDOMS FOUNDATION                                          )
                                                                                )
                                                                                )
                                                                                )
                                 f>lainllf}M                                    )
                                                                                )
                                         V.                                             C1vil Action No. 8:21-cv-120 CJC(KESx)
                                                                                )
 SENATOR CHUCK SCHUMER IN HIS CAPACITY                                          )
   AS THE SENATE MAJORITY LEADER, VICE
                                                                                )
 PRESIDENT KAMALA HARRIS IN HER CAPACITY
     OF THE PRESIDENT OF THE SENATE                                             )
                                                                                )
                                Defendant(s)                                    )

                                                               SUMMONS IN A CIVlL ACTION

To: (DPjendant 'J name and address) Ch                    kS h
                                                  uc    c umer
                                                322 Hart Senate Office Building
                                                Washington, D.C. 20510




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in fed R Cjy
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complamt or a moll on under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney.
whose name and address are:
                                               Orty T aitz. ESQ
                                               29839 Santa Margaerita, ste 100
                                               Rancho Santa Margarita. CA 92688




        If you fail to respond. judgment by default will be entered against you for the relief demanded in the complamt.
You also must file your answer or motion with the court.




Date~    January 27, 2021
      Case
       Case8:21-cv-00120-CJC-KES
            8:21-cv-00120-CJC-KES Document
                                   Document13-1 Filed01127/21
                                            12 Filed  01/28/21 Page
                                                               Page24of
                                                                      of29 Page
                                                                           PageID
                                                                                ID#:36
                                                                                   #:52

AO 440 (Rev Of> 12) Summons in 11 Civ1l >\chon Wage 2)

 Civil Action No. 8:21-cv-120

                                                             PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. B. Civ. P. 4 (I))

           This summons for {name of individual and title, if any}
 was received by me on (date)             0;.    z, 1 2-f
               I personally served the summons on the individual at (place)
                                                                                     on (date)                          :or

               I left the summons at the individual's residence or usual place of abode with (name)
                                                                      , a person of suitable age and discretion who res1des there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           0 I served the summons on           (name of ind1v1dual)                                                              • who is
            designated by law to accept service of process on behalf of (name of o~anizanrm)
                                                                                     on (date)                          ; or




           I declare under penalty of perjury that this information is true.



Date:



                                                                                                 TA;£1~-
                                                                                            Pnnted name and mle




                                                                                             Sa/f. ;Q ftta:f"a,r/ ~ ~k                 /tit:
                                                                                             c;;er·~ '1/J~- f? j?
Additional information regarding attempted service, etc:
Case 8:21-cv-00120-CJC-KES Document 13-1 Filed 01/28/21 Page 5 of 9 Page ID #:53




                                                              -       I   ',   ',
                                                                  !   l: :
                                                              u   ~   sn n




                                                                                        ~

                                                                                          II

                                                                                        t
                                                                                         c
                                                                                          Q
                                                                                        ·~

                                                                                         '>
                                                                                        C'
                                                                                          (
                                                                                        .J:
                                                                                         c
                                                                                        ;ij
                                                                                        :C



                                _
                                                                                         c
                                                                                         (
                                                                                        o(



                          ......
                           ---
                          ............     ---
                                       -......---::.;:;;:--
                                        ........                                         §
                                                                                         ii
                                                                                        .J:

                                                                                        c:"
                    L~                 lHSCORNER
                                                                                    l   ~
                                                                                        :::
                                                                                        '(;
                                                                                        ~
                                                                                         f
                    EP13F Oct 2018                                                       (
                                                                                         <
                    00: 121J2xl112                                                       Q
                                                                                        <(
                                                                                         (
                                                                                         c
                                                                                        ' (i

                                                                                        Ju
                                                                                         c
                                                                                        ;:
                                                                                        .J:
"1/Ztj/LUL'I
                                                     Case 8:21-cv-00120-CJC-KES Document 13-11racKing
                                                                                                Filed1 U::>l-'::>
                                                                                                        01/28/21 Page 6 of 9 Page ID #:54




        Add a tracking number


                                                                                                                                 Showing:   All




       0
                                       EE342557 433US

                                       Delivered:
                                       LOS ANGELES, CA 90012 on
                                       January 28, 2021 at 11:48 am

                                       Scheduled Delivery by:
                                       Thursday, January 28, 2021, at
                                       12:00pm

                                        Money Back Guarantee

                                        Signed for By: F DELAROSA
                                        II LOS ANGELES, CA
                                        90012// 11:48 am




                                                                                        UPDATED 1/28/202112:05 PM



                                                                                                                                                  1 /1
    httnc · /1~ 1u~ne l"l"'rY'IIrY'IfTr"'='t""Vr,...nfirrY'Il1,-.tinn
Case 8:21-cv-00120-CJC-KES Document 13-1 Filed 01/28/21 Page 7 of 9 Page ID #:55




                                                                                   "
                                                                                   c
                                                                                   "c
                                                                                   -'
                                                          Case 8:21-cv-00120-CJC-KES Document 13-1 Filed 01/28/21 Page 8 of 9 Page ID #:56
  '1/Z!:S/ZU£'1                                                                                                                                                             ZU£'1U'IZ!:S_.Jj 'JUU!:S.JP9




                                                                                                                                                                                                                                                                   EIIICTA. WA~AP'
                                                                                                                                                                                                                                                                   ~·' "'..[!NJ£1'""!)



                                 PRESS FIRMLY TO SEAL
                                                                                                                       ~g
                                                                                                                                                                                                                                          1\1\\\\   20!00              $26.35
                                                                                                                                                                                                                                                                     I'IZI041tlot081HI'.l
                                                                                                                                                                                              DQF!t:,~FIRM




                  -·-·           ···--~·--&;..;
                                                                                                                       d             !JNITEDSTilTES
                                                                                                                                     POSTIJL. SERVICE •
                                                                                                                                                                                     PRIORITY
                                                                                                                                                                                            MAIL
                                                                                                                                                                                     EXPREss•
           EX                                                                                                         FROM: ,._,_

                                                                                                                                                              'tr-
                                                                                                                                                                  ftp;ll(



                                                                                                                                                              n.---.        Jc;~
                                                                                                                                                             ~("(. . v t.A"" \: .
                                                                                                                                                                                         /tta
                                                                                                                                                                                           .
                                                                                                                                                                                              ,.ra
                                                                                                                                                                                               <J
                                                                                                                                                                                                "f
                                                                                                                                                                                                  ...... ·
                                                                                                                                                                                                  ~. '
                                                                                                                                                                                                                    L   ''Ai"l'·' ,, ,.u_.,,J··• ,,, .,p-, ·• "!!!!!!!!!1!!!!!!!!1!~11!!'-!~•
                                                                                                                                                                                                                             .....,..~.,.hM..'-               ~..... '91re¥1oCQ.Itel.~,_......,.._ . .
                                                                                                                                                                                              s.Li:/ct.' P
                                                                                                                                                     CA            t?l-6/'J?                                            fl:···~··m-!Dm~--~---~
                                                                                                                                                                                                                             Ot-Dlrt             QU'9j

                                                                                                                     ~~~~DGmaml~!lm=llllllllllllllllllllll..f ~~
                                                                                                                                                                                                                         0




              0
                                                                                                                         ATU~~R;OUIRED,.;.,~~·-- ... .._..-"" .... -., q~66o L-~9.-fLi
                                                                                                                      --«----~~~------
                                                                                                                      OO":ro=~~---....,
                                                                                                                       0~DetwryReQulnl<l(lcl<j1llonlll .... - - ,
                                                                                                                         Oto::IOAMDoi>M<y!loclt*"d~---1
                                                                                                                                                                                                       . -.,.
                                                                                                                     ~ ==~~t~,.".:".:.-'-""":"~..."'::'::..O:.::O::!:I-o..._;.~_;_;.:::.__,,.-:_.tx.,....,'r-,,+"'*"*':..,.-,.;..,..Cilba'f,.,..-="'""'...:...-4.,..-..;>~~=-,.,==-+-~

                                                                                                                                                                                                                          I '~& ~!tl
                                                                                                                                                                                                                         T""'"
                                                                                                                                                                                                                          . oc;;;;;
                                                                                                                                                                                                                                   .1
                                                                                                                                                                                                                                          OMI
                                                                                                                                                                                                                                                 -ilil!Oi>i~,_
                                                                                                                          • ._to!JSPS,.com"a-PoaoOib"""      l Q()rf ~ AA· S -       ·
                    0                                                                                                 TO.~~             ~~                   ~~~~   ~==---+.~~~~~~~~~~=t-------;
                                                                                                                                                                                    I

                                                                                                                        J(a ;t·ttZ fa /-lc:l/"//'s:, :-~ :-:::~~- ·
                                                                                                                               0    /(?/fA-<;./ /vt~-,.J£1-- v.c:""       -   ~~-
                                                                                                                               7    _/ ~       A vt: /VI            .... .,... J. 4 - . $
                                                                                                                           W<:~~ y-7:/~                                           A~tJ().6
                                                                                                                                                                             I.JCI'~                                         . . .. ,                 -
                                                                                                                      Zli'+.P(US.AOI)RESSES~                                                                                 OoM<y~IYMlXIrfti 1mi                  ~~
                                                                                                                                                                                                                                                            o~·
                                                                                                                                                                                                                                                             OPW
                                                                                                                      --------- -------                                                                                                                              ~~



                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                              tlo;""Y- ttNiiD'IY\'Tlmt
                                                                                                                     • For plclaJ!I or USPS Tnlellln9•, vtstt USP$.COm or caU8Q0-222,.1811,                                                                  o~·
                                                                                                                                                                                                                                                              OI'M
                           USPS. COM/PICKUP                                                                          • . S100.00 IMIItllnCifncluded.
                                                                                                                                                                                                                              I.MB.11-8.toWOIID\t           PSII___.
                                                                                                                  /:;) PEEL FROM THIS CORNER

                                                .. uuon ..           '/1   m1                      EP13F May 2020                                                                                                                       ~\00\~~
                                                                                                  00: 121/2 X 91/2




h+tnc:- ·//rnC~~il f'll"'ll"'\1"1 lo. tVHT'IIrn~il J. .1()/?t-.::l h=utrnR.r'lf•th l:tlinhl"'\v /r"\ru·,.. I l-Ie hn 7fYf7,...C:::v\/r!\l t\I,....Onl=trnnln~ nk'nC:::H?nrf"'lio,....fr\1·:= 1 R. rn.o.C!>c:-'!:lnoOo rt l n=n 1                                                                             1/')
                                                        Case 8:21-cv-00120-CJC-KES Document 13-1   Filed 01/28/21 Page 9 of 9 Page ID #:57
                                                                                              L ULW'i Ltl_.IJU4JU.JP9
'1/L tl/LU£'1




                                                                                             ~ \1\~\l\~\\l\~ i4~~~'~::~...,."
                                                                PRESS FIR/                        1001
                                                                                                                         205 10
                                                                                                                                                 $26 .3 5
                                                                                                                                               R2304!' 07089-03



       ~                                  :JUMI::~                  11\J ANU lN                          I t:.MI'\11'\ I IV1"41"\I.. " " - -


                                                                   PRIORITY
                                                              I                                                                                             \ \~\ \~ ~\1\1\
                                                                         M A 1L
        d             UNITED STATES_
                      POsTAL SERVICE.                              EXPREss·                              I\ll\111 IIIII 1\11\111111\11\1\\\\\\\1\\\\\\1\\             ''
       CUSTO¥ERUSEONLY                                                                                                        EJ 276 217 &lt7                    us
                ........ _ ,                    PHONE(         I



                  :tl:t \ c.;Lbs a a.-/'
            c;2 '1?/
                                                  r•
                                                 ~c~                    rk.:f Ci ?I~~tq.sl@ii!Ci.jii!iiiliih@Mr
                                                                                      . 'I   ..sPS'--..... --.--.. . .---.. . . .
                                               S.~ /&U
           1->1.., r .4                          C? z_"'- .r P




     hHr'\e· / /m ~ il nrv ,nlo r-nrn/m '!lli l/tt/() /?t'!ll h:'" 'rnR.I'"\nhi:M:i nhn v /l,<thvl \A inhnhl.t.tn0nn,-. ih("r.! i"7 7nc.-nrln"7("'7a=Tn?n r'l"''i of"tn r::= 1 R.rn o e e '!ll l""' oDortlrl : () 1   1/?
